On a claim, inter alia, to recover damages for personal injuries, claimant appeals (1) from an order of the Court of Claims (Lengyel, J.), entered September 21, 1983, which granted respondents’ motion for summary judgment and (2) from a judgment of the same court, entered thereon on September 28, 1983.
Appeal from the order entered September 21,1983, dismissed (see Matter of Aho, 39 NY2d 241, 248).
Judgment entered September 28, 1983 affirmed.
Respondents are awarded one bill of costs.
Respondents established that the issues which were determined in claimant’s prior action in Federal court against the general contractors, which resulted in a verdict in favor of those contractors, are identical with the issues raised by the present claim. The jury’s determination in the prior action in Federal court that the general contractors were not negligent is decisive of claimant’s claims against respondents in this matter, since respondents’ liability would be wholly derivative from that of the general contractors. Inasmuch as claimant was afforded a full opportunity to litigate all issues alleged in the present claim and has advanced no other theory under which respondents could be held liable, the Court of Claims properly granted their motion for summary judgment dismissing the claim against them (see Schwartz v Public Administrator, 24 NY2d 65, 71; Bronxville Palmer v State of New York, 18 NY2d 560). Gibbons, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.